OPINION — AG — CAN OR CANNOT A MEMBER OF A EXCISE BOARD MIGHT BE APPOINTED BY THE COUNTY COURT TO SERVE ON A SANITY COMMISSION UNDER THE MENTAL HEALTH LAW OF 1953? — WE CANNOT GIVE YOU AN OPINION UNDER 74 O.S.H. 18(B) . . . HOWEVER, SEE OPINION NO. JANUARY 13, 1954 — WARD — WHICH STATED: AN ASSISTANT COUNTY ATTORNEY WHO IS ELIGIBLE TO ENGAGE IN THE PRIVATE PRACTICE OF LAW AND WHO DOES ENGAGE IN THE PRIVATE PRACTICE OF LAW, COULD BE APPOINTED AS A MEMBER OF SUCH SANITY COMMISSION, UNLESS CIRCUMSTANCES OF THE PARTICULAR CASE ARE SUCH AS TO RENDER THE DUTIES OF THE OFFICE OF COUNTY ATTORNEY ARE INCOMPATIBLE WITH THE DUTIES OF THE SANITY COMMISSION. (DUAL OFFICE HOLDING) CITE 51 O.S.H. 6, 43A O.S.H. 54 (JAMES P. GARRETT)